Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 1 of 114




                      EXHIBIT 1
                                                                               *19-000199320*
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 2 of 114
                                                                                             *19-000199320*




                                                              CASE #:          CACE-19-015289
THE TOWNHOUSES OF EMERALD HILLS, INC.
                                                              COURT:           17TH JUDICIAL CIRCUIT
                                                              COUNTY:          BROWARD
PLAINTIFF(S)                                                  DFS-SOP #:       19-000199320

VS.

ROCKHILL INSURANCE COMPANY

DEFENDANT(S)
_______________________________________/
SUMMONS, COMPLAINT, DISCOVERY, CIVIL COVER SHEET, DESIGNATION OF EMAIL ADDRESS, NOTICE OF
UNAVAILABILITY, DEPOSITION REQUEST LETTER




                          NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Sunday, July
28, 2019 and a copy was forwarded by ELECTRONIC DELIVERY on Tuesday, July 30, 2019 to the
designated agent for the named entity as shown below.


         ROCKHILL INSURANCE COMPANY
         JERRY W BRUMFIELD
         700 W. 47TH ST, STE 350
         KANSAS CITY, MO 64112




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                               Jimmy Patronis
                                                               Chief Financial Officer
cc to:


MICHAEL D. LEADER
LEADER & LEADER, P.A.
633 SOUTH ANDREWS AVENUE
SUITE 201
FORT LAUDERDALE, FL 33301                                                                            DKG




                                 Office of the General Counsel - Service of Process Section
                    200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850)413-4200
             RECEIVED AS STATUTORY REGISTERED AGENT
on 28 July, 2019 and served on defendant or named party on 30 July, 2019
              by the Florida Department of Financial Services
                                                                           Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 3 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 4 of 114
FilingCase 0:19-cv-62037-KMW
       # 92943748               Document
                    E-Filed 07/22/2019    1-2 Entered
                                       03:43:58 PM on FLSD Docket 08/14/2019 Page 5 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 6 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 7 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 8 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 9 of 114




                                       EXHIBIT "A'
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 10 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 11 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 12 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 13 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 14 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 15 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 16 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 17 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 18 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 19 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 20 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 21 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 22 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 23 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 24 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 25 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 26 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 27 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 28 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 29 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 30 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 31 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 32 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 33 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 34 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 35 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 36 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 37 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 38 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 39 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 40 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 41 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 42 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 43 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 44 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 45 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 46 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 47 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 48 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 49 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 50 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 51 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 52 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 53 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 54 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 55 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 56 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 57 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 58 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 59 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 60 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 61 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 62 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 63 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 64 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 65 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 66 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 67 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 68 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 69 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 70 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 71 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 72 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 73 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 74 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 75 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 76 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 77 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 78 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 79 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 80 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 81 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 82 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 83 of 114
     Case
Filing    0:19-cv-62037-KMW
       # 92943748              Document
                   E-Filed 07/22/2019   1-2 Entered
                                      03:43:58 PM on FLSD Docket 08/14/2019 Page 84 of 114

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
  completion.)


       I.          CASE STYLE
                                      IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT,
                                          IN AND FOR BROWARD COUNTY, FLORIDA



                                                                       Case No.: _________________
                                                                       Judge: ____________________
  THE TOWNHOUSES OF EMERALD HILLS INC
   Plaintiff
                 vs.
  ROCKHILL INSURANCE COMPANY
  Defendant


       II.         TYPE OF CASE

                                                                              ☐    Non-homestead residential foreclosure
               ☐ Condominium                                                       $250,00 or more
               ☐ Contracts and indebtedness                                   ☐    Other real property actions $0 - $50,000
               ☐ Eminent domain                                               ☐    Other real property actions $50,001 - $249,999
               ☐ Auto negligence                                              ☐    Other real property actions $250,000 or more
               ☐ Negligence – other
                 ☐     Business governance                                    ☐    Professional malpractice
                 ☐     Business torts                                                ☐      Malpractice – business
                 ☐     Environmental/Toxic tort                                      ☐      Malpractice – medical
                 ☐     Third party indemnification                                   ☐      Malpractice – other professional
                 ☐     Construction defect                                    ☒    Other
                 ☐     Mass tort                                                     ☐      Antitrust/Trade Regulation
                 ☐     Negligent security                                            ☐      Business Transaction
                 ☐     Nursing home negligence                                       ☐      Circuit Civil - Not Applicable
                 ☐     Premises liability – commercial                               ☐      Constitutional challenge-statute or
                                                                                            ordinance
                 ☐     Premises liability – residential
                                                                                     ☐      Constitutional challenge-proposed
               ☐ Products liability                                                         amendment
               ☐ Real Property/Mortgage foreclosure                                  ☐      Corporate Trusts
                 ☐     Commercial foreclosure $0 - $50,000                           ☐      Discrimination-employment or other
                 ☐     Commercial foreclosure $50,001 - $249,999                     ☒      Insurance claims
                 ☐ Commercial foreclosure $250,000 or more                           ☐      Intellectual property
                 ☐     Homestead residential foreclosure $0 – 50,000                 ☐      Libel/Slander
                 ☐     Homestead residential foreclosure $50,001 -                   ☐      Shareholder derivative action
                       $249,999
                                                                                     ☐      Securities litigation
                 ☐ Homestead residential foreclosure $250,000 or
                       more                                                          ☐      Trade secrets
                 ☐ Non-homestead residential foreclosure $0 -                        ☐      Trust litigation
                       $50,000
                 ☐ Non-homestead residential foreclosure
                       $50,001 - $249,999
 Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 85 of 114


                                                 COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes ☐ No ☒


        III.    REMEDIES SOUGHT (check all that apply):
                  ☒ Monetary;
                  ☐ Non-monetary declaratory or injunctive relief;
                  ☐ Punitive

        IV.     NUMBER OF CAUSES OF ACTION: (              )
                (Specify)


                1

        V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                    ☐ Yes
                    ☒ No

        VI.     HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                   ☒ No
                   ☐ Yes – If “yes” list all related cases by name, case number and court:




        VII.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                    ☒ Yes
                    ☐ No



I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration 2.425.

Signature s/ Michael D. Leader         FL Bar No.:   343950
          Attorney or party                                               (Bar number, if attorney)

        Michael D. Leader        07/22/2019
                (Type or print name)                                         Date
     Case
Filing    0:19-cv-62037-KMW
       # 92943748              Document
                   E-Filed 07/22/2019   1-2 Entered
                                      03:43:58 PM on FLSD Docket 08/14/2019 Page 86 of 114


                   IN THE CIRCUIT COURT FOR THE SEVENTEENTH JUDICIAL CIRCUIT
                              IN AND FOR BROWARDCOUNTY, FLORIDA

        THE TOWNHOUSES OF,                                                            CASE NO.:
        EMERALD HILLS, INC.

                           Plaintiff,
        vs

        ROCKHILL INSURANCE COMPANY,

                    Defendant.
        ____________________________________/

                               NOTICE OF DESIGNATION OF EMAIL ADDRESSES

                 PLEASE TAKE NOTICE that the following e-mail addresses are to be used for

        mandatory electronic service to Florida Rules of Judicial Administration, Rule 2.516.

                 Primary E-Mail Address: mleader@leader-law.com

                 Secondary E-Mail Address: service@leader-law.com

                                                      CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to
        Chief Financial Advisor, 200 E. Gaines Street, Tallahassee, Florida 32399 with the Summons and
        Complaint.
                                                                 LEADER, LEADER & ZUCKER, PLLC
                                                                 Attorneys for Plaintiff
                                                                 633 South Andrews Avenue
                                                                 Suite 201
                                                                 Fort Lauderdale, FL 33301
                                                                 (954) 523-2020 - Telephone
                                                                 (954) 523-2525 - Facsimile
                                                                 Primary Service E-Mail: mleader@leader-law.com
                                                                 Secondary Service E-Mail: service@leader-law.com

                                                                 BY:       /s/Michael D. Leader
                                                                           MICHAEL D. LEADER, ESQ.
                                                                           Florida Bar No: 343950
                                                                           SCOTT R. ZUCKER, ESQ.
                                                                           Florida Bar No.: 71301



                                                LEADER, LEADER & ZUCKER, PLLC
         633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 - Facsimile
     Case
Filing    0:19-cv-62037-KMW
       # 92943748              Document
                   E-Filed 07/22/2019   1-2 Entered
                                      03:43:58 PM on FLSD Docket 08/14/2019 Page 87 of 114


                   IN THE CIRCUIT COURT FOR THE SEVENTEENTH JUDICIAL CIRCUIT
                              IN AND FOR BROWARD COUNTY, FLORIDA

        THE TOWNHOUSES OF                                                             CASE NO.:
        EMERALD HILLS, INC.

                           Plaintiff,
        vs

        ROCKHILL INSURANCE COMPANY,

                    Defendant.
        ____________________________________/

                                               NOTICE OF UNAVAILABILITY

                 PLEASE TAKE notice that counsel for the Plaintiff, THE TOWNHOUSES OF
        EMERALD HILLS, INC., will be unavailable during the periods commencing March 19-April 2,
        2019; April 11-12, 2019; May 24-28, 2019; June 5-7, 2019; July 5-9, 2019; August 7-12, 2019;
        August 30-September 3, 2019; September 11-16, 2019; September 30, 2019; October 8-14, 2019;
        October 18-23, 2019; December 22, 2019 through January 3, 2020. The undersigned respectfully
        requests that no hearings be set, discovery sought nor other matters undertaken in the above-styled
        case during the time set forth herein.
                                                      CERTIFICATE OF SERVICE

                 I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished
        via Chief Financial Advisor, 200 E. Gaines Street, Tallahassee, Florida 32399 with the Summons
        and Complaint.
                                                                 LEADER, LEADER & ZUCKER, PLLC
                                                                 Attorneys for Plaintiff
                                                                 633 South Andrews Avenue
                                                                 Suite 201
                                                                 Fort Lauderdale, FL 33301
                                                                 (954) 523-2020 - Telephone
                                                                 (954) 523-2525 - Facsimile
                                                                 Primary Service E-Mail: mleader@leader-law.com
                                                                 Secondary Service E-Mail: service@leader-law.com

                                                                 BY:      /s/Michael D. Leader
                                                                          MICHAEL D. LEADER, ESQ.
                                                                          Florida Bar No: 343950
                                                                          SCOTT R. ZUCKER, ESQ.
                                                                          Florida Bar No.: 71301

                                                LEADER, LEADER & ZUCKER, PLLC
         633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 - Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 88 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 89 of 114
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 90 of 114
     Case
Filing    0:19-cv-62037-KMW
       # 92943748              Document
                   E-Filed 07/22/2019   1-2 Entered
                                      03:43:58 PM on FLSD Docket 08/14/2019 Page 91 of 114


                 IN THE CIRCUIT COURT FOR THE SEVENTEENTH JUDICIAL CIRCUIT
                            IN AND FOR BROWARD COUNTY, FLORIDA

       THE TOWNHOUSES OF                                                                    CASE NO.:
       EMERALD HILLS, INC.

                        Plaintiff,
       vs

       ROCKHILL INSURANCE COMPANY,

                   Defendant.
       ________________________________________________________________________________

             PLAINTIFF’S NOTICE OF SERVING INTERROGATORIES TO DEFENDANT


              The Defendant, ROCKHILL INSURANCE COMPANY, is hereby requested and required to

       answer, under oath in writing, the attached Interrogatories (numbered 1-19) propounded by the Plaintiff,

       THE TOWNHOUSES OF EMERALD HILLS, INC., within the time allowed by Rule 1.240 of the Florida

       Rules of Civil Procedure.

                                                    CERTIFICATE OF SERVICE

              IT IS HEREBY CERTIFIED, that a true and correct copy of the foregoing was furnished to
       Chief Financial Advisor, 200 E. Gaines Street, Tallahassee, Florida 32399 with the Summons and
       Complaint.
                                                 LEADER, LEADER & ZUCKER, PLLC
                                                 Attorneys for Plaintiff
                                                 633 South Andrews Avenue
                                                 Suite 201
                                                 Fort Lauderdale, FL 33301
                                                 (954) 523-2020 - Telephone
                                                 (954) 523-2525 - Facsimile
                                                 Primary Service E-Mail: mleader@leader-law.com
                                                 Secondary Service E-Mail: service@leader-law.com

                                                                    BY:        /s/Michael D. Leader
                                                                               MICHAEL D. LEADER, ESQ.
                                                                               Florida Bar No: 343950
                                                                               SCOTT R. ZUCKER, ESQ.
                                                                               Florida Bar No.: 71301



                                                   LEADER, LEADER & ZUCKER, PLLC
               633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
     Case
Filing    0:19-cv-62037-KMW
       # 92943748              Document
                   E-Filed 07/22/2019   1-2 Entered
                                      03:43:58 PM on FLSD Docket 08/14/2019 Page 92 of 114


                  IN THE CIRCUIT COURT FOR THE SEVENTEENTH JUDICIAL CIRCUIT
                             IN AND FOR BROWARD COUNTY, FLORIDA

       THE TOWNHOUSES OF                                                                   CASE NO.:
       EMERALD HILLS, INC.

                       Plaintiff,
       vs

       ROCKHILL INSURANCE COMPANY,

                       Defendant.
       ____________________________________________________________________

                     INTERROGATORIES TO THE DEFENDANT
       ____________________________________________________________________

                                                              DEFINITIONS

             A.        As used herein the term “Plaintiff,” means the Plaintiff, THE

       TOWNHOUSES OF EMERALD HILLS, INC.

             B.        As used herein the term, “Insurance Company,” means the Defendant

       insurance company, including all of its past and present affiliates, subsidiaries, and

       parent, and all their respective officers, directors, shareholders, partners, employees,

       agents, representatives, attorneys, and any other person acting or purporting to act on

       any of their behalf.

             C.        When used herein "you" or "your" shall mean the Defendant insurance

       company, its partners, agents, servants, employees, attorneys, expert witnesses,

       accountants, auditors and all persons over whom it has control or who have been hired,

       retained or employed for any purpose by it, whether directly by it or through any other

       person or entity.


                                                   LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 93 of 114
   Interrogatories - 2


             D.          As used herein the term "document" or "documents" mean any and all

   information in tangible form and shall include, without limiting the generality of the

   foregoing, all letters, telegrams, telexes, teletypes, correspondence, contracts, drafts,

   agreements, notes to file, reports, memoranda, mechanical or electronic recordings or

   transcripts of such recordings, blueprints, flow sheets, calendar or diary entries,

   memoranda or telephone or personal conversations, memoranda of meetings or

   conferences, studies, reports, inter-office and intra-office communications, quotations,

   offers, inquiries, bulletins, circulars, statements, manuals, summaries, newsletters,

   compilations, maps, etc.

             E.          As used herein "communication/correspondence" means the transmission,

   sharing or exchange of information or knowledge in any form, by one with another.

             F.          As used herein the term "person" means any individual, corporation,

   partnership, joint venture, group, association, body politic, government agency, unit or

   other organization.

             G.          As used herein the term “policy” shall mean the insurance policy, policy

   number RCPPRU000140-00, which was issued by the Insurance Company and is the

   subject of the Complaint.

             H.          As used herein the term “property” shall mean Plaintiff’s insured property

   which is the subject of the Complaint.

             I.          As used herein the term “insurance claim” shall mean the insurance claim

   which is the claim that is the subject of the Complaint.

                                                    LEADER, LEADER & ZUCKER, PLLC
               633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 94 of 114
   Interrogatories - 3


             J.          To "identify a document" shall mean to state with respect thereto:

                         A. The identity of the person who prepared it;

                         B. The identity of the person who signed it or in whose name it was issued;

                         C. The identity of each person to whom it was addressed or distributed;

                         D. The nature or substance of the document with sufficient particularity to

   enable it to be identified;

                         E. Its date, and if it bears no date, the date when it was prepared; and

                         F. The physical location of the document and the custodian or custodians

   thereof.

             K.          To "identify a person" with reference to a natural person means to give his

   name, his last known address and if employed, the name and address of his employer and

   his job title or position. To identify a person who is not an individual, means to state the

   name and principal office of such person.

             L.          If any document the identification of which is sought by these

   interrogatories has been destroyed, then state the date and circumstances of its

   destruction, and identify the person who destroyed the documents and the person who

   ordered its destruction.




                                                    LEADER, LEADER & ZUCKER, PLLC
               633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 95 of 114
   Interrogatories - 4


                                                       INTERROGATORIES

   1.   State the name, title and address of each person(s) who assisted in the
   formulation of the answers to these Interrogatories.




   2.     State the name, address, and title of each person(s) who had any role, whatsoever,
   in evaluating or adjusting Plaintiff’s insurance claim through the date of the initial
   coverage letter, giving a brief description of each person’s responsibilities and actions
   regarding this matter. This shall specifically include, but is in no way limited to, any
   employees, agents, contractors or other parties such as an independent adjuster, field
   adjuster, claims examiner, claim adjuster, pre-litigation adjuster, litigation adjuster and/or
   any engineers or individuals with other expertise related to the claim. To the extent that
   any individual responsive to this interrogatory is not directly employed by Defendant,
   please include the formal name of their employer, their address, telephone number and
   professional license number if applicable. Even if the individual is not a decision maker
   but may have contributed information, facts or opinions about the claim, they should be
   included in your response.




   3. State the name, address, and title of each person(s) who had any role, whatsoever, in
   evaluating or adjusting Plaintiff’s insurance claim from the date of the initial coverage
   letter through present day, giving a brief description of each person’s responsibilities and
   actions regarding this matter. This shall specifically include, but is in no way limited to,
   any employees, agents, contractors or other parties such as an independent adjuster, field
   adjuster, claims examiner, claim adjuster, pre-litigation adjuster, litigation adjuster and/or
   any engineers or individuals with other expertise related to the claim. To the extent that
   any individual responsive to this interrogatory is not directly employed by Defendant,
   please include the formal name of their employer, their address, telephone number and
   professional license number if applicable. Even if the individual is not a decision maker
   but may have contributed information, facts or opinions about the claim, they should be
   included in your response.
                                                    LEADER, LEADER & ZUCKER, PLLC
               633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 96 of 114
   Interrogatories - 5




   4.     List the names and addresses of all persons who are believed or known by you,
   your agents, or your attorneys to have any knowledge concerning any of the issues in
   this lawsuit; and specify the subject matter about which the witness has knowledge.




   5.        State the facts upon which you rely for each affirmative defense in your answer.




   6.     With reference to each and every one of your defenses raised or that you intend to
   raise in this lawsuit, state, as defined herein, each and every fact upon which you rely to
   substantiate such defense, including identification of all witnesses to each such fact.




   7.    Have you heard or do you know about any statement or remark made by or on
   behalf of any party to this lawsuit, other than yourself, concerning any issue in this
   lawsuit? If so, state the name and address of each person who made the statement or
   statements, the name and address of each person who heard it, and the date, time, place,
   and substance of each statement.



                                                    LEADER, LEADER & ZUCKER, PLLC
               633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 97 of 114
   Interrogatories - 6




   8.    State whether Plaintiff made any previous or subsequent claims to the Insurance
   Company on the policy that is the subject of this litigation, or any other policy with the
   Insurance Company, and for each previous and subsequent claim state: the nature of the
   claim and the date of the claim.




   9.    Identify by name, author and date of report, all reports, estimates, evaluations,
   appraisals, or similar documents prepared by or on behalf of the Insurance Company
   concerning any aspect of the loss and damage that underlies this litigation.




   10. Please list when, if at all, you or anyone on your behalf inspected the property.
   Your answer should provide the name of the person or entity performing the inspection,
   the reason the inspection was performed, what part of the property was inspected, the
   date(s) of the inspection and the results of the inspection, including whether a written
   report was prepared based upon the inspection and the date of the report.




   11.    Do you intend to call any expert witnesses at the trial of this case? If so, state as
   to each such witness the name and business address of the witness, the witness’s
   qualifications as an expert, the subject matter upon which the witness is expected to
   testify, the substance of the facts and opinions to which the witness is expected to
   testify, and a summary of the grounds for each opinion.

                                                    LEADER, LEADER & ZUCKER, PLLC
               633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 98 of 114
   Interrogatories - 7




   12. Please list any professional and/or expert opinions Defendant received and/or was
   otherwise in possession of on or before the date Plaintiff filed suit, that Defendant relied
   upon, in any manner in part or in whole, for its underpayment of this claim, who rendered
   the opinion, how the opinion was rendered (report, email, verbal, etc.), when it was
   provided to Defendant and what the opinion was. Please list name, company/business
   individual is employed by, telephone number, address and e-mail address of any
   individuals and/or entities responsive to this interrogatory.




   13. State all facts upon which you relied in making your decision to deny any portion
   of Plaintiff’s claim.




   14. Please identify each document, as defined herein, upon which you relied upon
   for your denial of Plaintiff’s insurance claim, with sufficient particularity to allow its
   description in a Request for Production.




   15. State the factual and legal basis for your determination as to the amount of
   Defendant’s undisputed payment. To the extent Defendant’s undisputed payment is
   lower and/or contains a different scope than the estimate provided by Plaintiff or their
                                                    LEADER, LEADER & ZUCKER, PLLC
               633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 99 of 114
   Interrogatories - 8


   representatives, identify the legal and/or factual basis for the difference in price and/or
   scope.




   16. Please identify each document, as defined herein, upon which you relied upon
   for the determined payment amount, with sufficient particularity to allow its
   description in a Request for Production.




   17. State with particularity each action Defendant took to investigate, adjust and/or
   and evaluate Plaintiff’s insurance claim.




   18. In reference to any third parties that provided services, adjusting, or otherwise
   aided Defendant in its adjustment of the claim referenced in the complaint, please
   identify: (a) identity of the individual or entity, the address, email address and phone
   number.




   19. Did Defendant request that Plaintiff perform or comply with any post-loss
   condition?

                                                    LEADER, LEADER & ZUCKER, PLLC
               633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 100 of
                                     114
  Interrogatories - 9




  20. If your answer to the proceeding interrogatory was yes, please state for each
  request, the exact request made, the date of the request, whether the request was written
  or oral, and whether the insured complied with the request.




  21. Please list the names and addresses of any persons with whom Defendant, and/or
  any of its agents, servants or employees obtained a statement, either oral, recorded or
  written, and state the date the statement was taken, who was present when said statement
  was taken, and whether the statement was oral, recorded or written and who was in
  possession of said statement relative to the loss described in the Complaint.




  22. For each response to Plaintiff’s Request for Admissions you did not admit without
  qualification, state the legal and/or factual basis for the denial or qualification.




                                                   LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 101 of
                                     114
  Interrogatories - 10


  23. Please identify each document, as defined herein, upon which you relied on as
  basis for the amount paid to Plaintiff prior to the lawsuit, with sufficient particularity to
  allow their description in a Request for Production.




  _______________________________________________________
  ROCKHILL INSURANCE COMPANY

  By_______________________________________

  Title______________________________________

  STATE OF ________________

  COUNTY OF_______________

       Sworn to and subscribed before me this ________ day of____________, 2019,
  by______________________ as ______________ of DEFENDANT, who is personally
  known to me or who has produced ____________________as identification.


                                                         __________________________________________
                                                         Notary Public


                                                        __________________________________________
                                                        Name of Notary (Typed, Printed or Stamped)

  My Commission Expires:



                                                  LEADER, LEADER & ZUCKER, PLLC
             633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Filing Case 0:19-cv-62037-KMW
       # 92943748                Document
                    E-Filed 07/22/2019     1-2 Entered
                                       03:43:58 PM     on FLSD Docket 08/14/2019 Page 102 of
                                                                            114


                 IN THE CIRCUIT COURT FOR THE SEVENTEENTH JUDICIAL CIRCUIT
                            IN AND FOR BROWARD COUNTY, FLORIDA

         THE TOWNHOUSES OF                                                                       CASE NO.:
         EMERALD HILLS, INC.

                          Plaintiff,
         vs

         ROCKHILL INSURANCE COMPANY,

                          Defendant.
         __________________________________________________________________

                         PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS

               Plaintiff, THE TOWNHOUSES OF EMERALD HILLS, INC. ("Plaintiff"),

         by and through the undersigned counsel and pursuant to Rule 1.370 of the Florida

         Rules of Civil Procedure, request the Defendant, ROCKHILL INSURANCE

         COMPANY (hereinafter ''Defendant"), to admit or deny the following:

               1.         Admit that at all times material to the Complaint filed herein, Defendant

         was and is an insurance company duly licensed to transact the business of insurance

         in the State of Florida.

               2.         Admit that Defendant maintains agents in the County where this lawsuit

         was filed for the transaction of its customary business.

               3.         Admit that venue is proper.

               4.         Admit that all of the individuals who adjusted Plaintiff’s claim were

         agents of the Defendant and acted within the scope and course of their agency.

               5.         Admit that the above-styled court has jurisdiction over the action of

         Plaintiff against Defendant.

                                                     LEADER, LEADER & ZUCKER, PLLC
                 633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 103 of
                                     114
   Plaintiff’s First Request for Admissions


           6.        Admit that Plaintiff is the named insured under the policy described in

   the Complaint.

           7.        Admit that the policy Defendant issued under policy number

   RCPPRU000140-00, provides insurance coverage for the loss alleged in the

   Complaint.

           8.        Admit that the premises described in the policy attached to the

   Complaint are the insured’s premises insured pursuant to the insurance policy

   described in the Complaint.

           9.        Admit that the insurance policy referenced in the Complaint was in full

   force and effect on the date of loss alleged in the Complaint.

           10.       Admit that on the date of the loss, on or about September 10, 2017, the

   Plaintiff was the owner of the premises listed in the policy attached to the Complaint.

           11.       Admit that Plaintiff gave timely notice to the Defendant of the loss

   alleged in the Complaint.

           12.       Admit that Defendant has not been prejudiced by any delay in notice

   given by Plaintiff.

           13.       Admit that Plaintiff fulfilled all conditions precedent to be entitled to

   make recovery under said policy for the damages alleged in the Complaint.

           14.       Admit that the Defendant has waived the policy’s post-loss

   requirements and all conditions precedent.




                                                LEADER, LEADER & ZUCKER, PLLC
            633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 104 of
                                     114
   Plaintiff’s First Request for Admissions


           15.       Admit that Plaintiff has fully cooperated with Defendant with respect

   to all requests for investigation of the subject premises.

           16.       Admit that Plaintiff made a claim for the loss described in the

   complaint.

           17.       Admit that Defendant adjusted the claim and sent an adjuster to inspect

   and estimate the damages to Plaintiff’s property.

           18.       Admit that Plaintiff requested the Defendant provide coverage for the

   loss described in the complaint before the lawsuit was filed.

           19.       Admit that the Defendant made one payment to Plaintiff (in the amount

   of $246,585.00), which was under-deductible toward the claim prior to the filing of

   a lawsuit in this matter.

           20.       Admit that the Defendant agrees that the scope of the damages reflected

   in the Plaintiff’s estimate is covered under the insurance policy.

           21.       Admit that all premiums required for purchase of the policy were paid.

           22.       Admit that the Plaintiff has made no material misrepresentation in the

   application of insurance.

           23.       Admit that the Plaintiff has not made any false statements or engaged

   in any concealment in this claim.

           24.       Admit that Defendant is required to pay Plaintiff’s attorney's fees and

   costs pursuant to Section 627.428, Florida Statutes.

           25.       Admit that Plaintiff provided all information requested by Defendant.

                                                LEADER, LEADER & ZUCKER, PLLC
            633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 105 of
                                     114
   Plaintiff’s First Request for Admissions


           26.       Admit that Plaintiff notified Defendant prior to suit that the amount paid

   was insufficient to place them back in her pre-loss condition.

           27.       Admit that Defendant was aware, prior to suit being filed in this matter,

   that Plaintiff obtained estimate(s) for repairs that exceeded the amount paid by

   Defendant.

           28.       Admit that Defendant did not remit any payment to Plaintiff.

                                                 CERTIFICATE OF SERVICE

           IT IS HEREBY CERTIFIED, that a true and correct copy of the foregoing

   was furnished to Chief Financial Advisor, 200 E. Gaines Street, Tallahassee, Florida

   32399 with the Summons and Complaint.

                                                                   LEADER, LEADER & ZUCKER, PLLC
                                                                   Attorneys for Plaintiff
                                                                   633 South Andrews Avenue
                                                                   Suite 201
                                                                   Fort Lauderdale, FL 33301
                                                                   (954) 523-2020 - Telephone
                                                                   (954) 523-2525 - Facsimile
                                                                   Primary Service E-Mail: mleader@leader-law.com
                                                                   Secondary Service E-Mail: service@leader-law.com

                                                                   BY:         /s/Michael D. Leader
                                                                               MICHAEL D. LEADER, ESQ.
                                                                               Florida Bar No: 343950
                                                                               SCOTT R. ZUCKER, ESQ.
                                                                               Florida Bar No.: 71301




                                                LEADER, LEADER & ZUCKER, PLLC
            633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Filing Case 0:19-cv-62037-KMW
       # 92943748                Document
                    E-Filed 07/22/2019     1-2 Entered
                                       03:43:58 PM     on FLSD Docket 08/14/2019 Page 106 of
                                                                            114


                 IN THE CIRCUIT COURT FOR THE SEVENTEENTH JUDICIAL CIRCUIT
                            IN AND FOR BROWARD COUNTY, FLORIDA

         THE TOWNHOUSES OF                                                                       CASE NO.:
         EMERALD HILLS, INC.

                          Plaintiff,
         vs

         ROCKHILL INSURANCE COMPANY,

                          Defendant.
         _________________________________________________________________

                    PLAINTIFF’S REQUEST TO PRODUCE TO DEFENDANT

               Plaintiff, THE TOWNHOUSES OF EMERALD HILLS, INC., by and

         through the undersigned counsel, requests the Defendant,                                                                    ROCKHILL

         INSURANCE COMPANY, to produce for inspection and copying the following

         documents, at the offices of the undersigned, or in the alternative, that Defendant

         mail copies of the same to the undersigned within the time prescribed by the Florida

         Rules of Civil Procedure.

                                                      DEFINITION OF TERMS

               As used in this Request for Production, the following terms and definitions

         are intended to apply:

               A.         As used herein the term “Plaintiff”, means the Plaintiff THE

         TOWNHOUSES OF EMERALD HILLS, INC.

               B.         As used herein the term, “Insurance Company,” means the Defendant

         insurance company, including all of its past and present affiliates, subsidiaries, and

         parent, and all their respective officers, directors, shareholders, partners, employees,


                                                     LEADER, LEADER & ZUCKER, PLLC
                 633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 107 of
                                     114
   Request to Produce - 2



   agents, representatives, attorneys, and any other person acting or purporting to act

   on any of their behalf.

            C.         When used herein "you" or "your" shall mean the Defendant insurance

   company, its partners, agents, servants, employees, attorneys, expert witnesses,

   accountants, auditors and all persons over whom it has control or who have been hired,

   retained or employed for any purpose by it, whether directly by it or through any other

   person or entity.


            D.         As used herein the term "document" or "documents" mean any and all

   information in tangible form and shall include, without limiting the generality of the

   foregoing, all letters, telegrams, telexes, teletypes, correspondence, contracts, drafts,

   agreements, notes to file, reports, memoranda, mechanical or electronic recordings or

   transcripts of such recordings, blueprints, flow sheets, calendar or diary entries,

   memoranda or telephone or personal conversations, memoranda of meetings or

   conferences, studies, reports, inter-office and intra-office communications, quotations,

   offers, inquiries, bulletins, circulars, statements, manuals, summaries, newsletters,

   compilations, maps, etc.

            E.         As        used          herein           "communication/correspondence"                                    means       the

   transmission, sharing or exchange of information or knowledge in any form, by one

   with another.




                                                  LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 108 of
                                     114
   Request to Produce - 3



            F.         As used herein the term "person" means any individual, corporation,

   partnership, joint venture, group, association, body politic, government agency, unit or

   other organization.

            G. To "identify a document" shall mean to state with respect thereto:

                       a. The identity of the person who prepared it;

                       b. The identity of the person who signed it or in whose name it was issued;

                       c. The identity of each person to whom it was addressed or distributed;

                       d. The nature or substance of the document with sufficient particularity

   to enable it to be identified;

                       e. Its date, and if it bears no date, the date when it was prepared; and

                       f. The physical location of the document and the custodian or custodians

   thereof.

                       g.          To "identify a person" with reference to a natural person means to

   give his name, his last known address and if employed, the name and address of his

   employer and his job title or position. To identify a person, who is not an individual,

   means to state the name and principal office of such person.

                                                       INSTRUCTIONS FOR USE

            All information to be divulged which is in the possession, custody or control

   of the individual party, its attorney, investigators, agents, employees or other

   representatives of the named party and its attorney. If the party does not physically

   have a copy of the documents, but the party has a right to request a copy of the


                                                  LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 109 of
                                     114
   Request to Produce - 4



   documents from the person or entity that has a copy of the documents, the party must

   obtain a copy and produce the document.

                                               DOCUMENTS TO BE PRODUCED

            1.         Copy of the insurance policy, certified as true and accurate as of the

   date of loss.

            2.         Any and all communication/correspondence, as defined herein,

   between the Plaintiff, including persons acting on behalf of Plaintiff, and the

   Insurance Company, including its agents, regarding the subject insurance claim at

   issue in this lawsuit.

            3.         Any and all photographs or video reproductions of the insured property,

   which is the subject matter of this litigation, taken by Defendant, its agents or

   representatives, prior to the claim at issue.

            4.         Any and all photographs or video reproductions of the insured property,

   which is the subject matter of this litigation, taken by Defendant, its agents or

   representatives, from the time of reporting of the loss through the issuance of the

   Defendant’s claim’s decision.

            5.         Any and all photographs or video reproductions of the insured property,

   which is the subject matter of this litigation, taken by Defendant, its agents or

   representatives, after the issuance of the Defendant’s claims decisions.

            6.         Any and all statements, in whatever form or media, taken by the

   Insurance Company regarding the loss which is the subject matter of this litigation.


                                                  LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 110 of
                                     114
   Request to Produce - 5



            7.         Any and all statements, in whatever format or media, and transcripts of

   all statements, given by the Plaintiff and its agents or representatives to the Insurance

   Company.

            8.         All estimates generated during or as a result of Defendant’s

   investigation of the claim reflecting Defendant’s inspection of the property between

   the date of loss listed in the Complaint and the issuance of Defendant’s June 20,

   2018 correspondence.

            9.         All reports generated during or as a result of Defendant’s investigation

   of the claim reflecting Defendant’s inspection of the property between the date of

   loss listed in the Complaint and the issuance of Defendant’s June 20, 2018

   correspondence.

            10.        All estimates generated during or as a result of Defendant’s

   investigation of the claim reflecting Defendant’s inspection of the property from the

   issuance of Defendant’s June 20, 2018 correspondence and the present date.

            11.        All reports generated during or as a result of Defendant’s investigation

   of the claim reflecting Defendant’s inspection of the property from the issuance of

   Defendant’s claims decision and the present date.

            12.        All documents, as defined herein, that support Defendant’s Affirmative

   Defenses.

            13.        All documents, as defined herein, that support Defendant’s denials or

   qualifications to Plaintiff’s Request for Admissions.


                                                  LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 111 of
                                     114
   Request to Produce - 6



             14.       All documents, as defined herein, referenced or identified in

   Defendant’s responses to Plaintiff’s First Set of Interrogatories.

             15.       Any and all expert reports pertaining to the cause of the subject loss.

             16.       Any materials, documents, correspondence, as defined herein, or

   tangible things provided to the Insurance Company or its agents by the Plaintiff, or

   persons acting on behalf of Plaintiff, following the loss.

             17.       To the extent Defendant is relying on the underwriting file to support

   its denial, defenses or affirmative defenses, produce the complete underwriting file

   pertaining to the subject risk and the subject policy of insurance.

             18.       The insurance application for the subject policy.

             19.       All documents provided by Plaintiff to Defendant, prior to the claim at

   issue, as part of the procurement of insurance, including but not limited to all

   inspections reports, photographs, and/or applications.

             20.       All estimates prepared by, for, or on behalf of Defendant regarding the

   loss described in the Complaint.

             21.       Copies of any diagrams, models, drawings, sketches, blueprints or any

   other reproduction of the subject risk made before the subject loss.

             22.       Copies of any diagrams, models, drawings, sketches, blueprints or any

   other reproduction of the subject risk made after the subject loss.

             23.       Copies of any and all Proof of Loss forms with supporting documents,

   if any.


                                                  LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 112 of
                                     114
   Request to Produce - 7



            24.        All relevant and non-privileged portions of the claims file pertaining to

   the claims of the Insured from the date of the loss to the time of the filing of the

   lawsuit. If any portion of the claims file is withheld under a claim of privilege,

   produce a detailed privilege log containing sufficient information to identify each

   document, as defined herein, or item withheld and the privilege claimed with respect

   to each document or item withheld.

            25.        All documents from prior claims files relied upon by Defendant in

   support of its denial, defenses or affirmative defenses.

            26.        Any and all documents, as defined herein, relating to the insurance

   company’s receipt of notice of a claim.

            27.        Any and all documents from Plaintiff, its representatives or agents, as

   defined herein, relating to the insurance company’s receipt of notice of a claim.

            28.        Any and all written communication/ correspondence, as defined herein,

   between the Insurance Company and any third party concerning the processing of

   the Plaintiff’s insurance claim.

            29.        Copies of all payments, in whatever form or media, made to or on

   behalf of Plaintiff and/or Plaintiff’s assignees.

            30.        All transcripts of examination(s) under oath taken in connection with

   the Plaintiff’s insurance claim which is the subject of the Complaint.

            31.        All documents, as defined herein, or correspondence, as defined herein,

   that support Defendant’s underpayment of Plaintiff’s claim and/or that Defendant


                                                  LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 113 of
                                     114
   Request to Produce - 8



   relies on as a basis for the amount of its payment to Plaintiff for the loss at issue in

   this suit.

            32.        All documents, as defined herein, reflecting any request Defendant

   made to Plaintiff concerning the loss at issue in this suit.

            33.        All correspondence to or from any third parties and Defendant

   regarding the subject claim.

            34.        A complete copy of the claims file pertaining to the claim at issue from

   the date of the loss to the time of the filing of the lawsuit.




                                                  LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
Case 0:19-cv-62037-KMW Document 1-2 Entered on FLSD Docket 08/14/2019 Page 114 of
                                     114
   Request to Produce - 9



                                             CERTIFICATE OF SERVICE


         IT IS HEREBY CERTIFIED, that a true and correct copy of the foregoing
   was furnished to Chief Financial Advisor, 200 E. Gaines Street, Tallahassee, Florida
   32399 with the Summons and Complaint.


                                                                     LEADER, LEADER & ZUCKER, PLLC
                                                                     Attorneys for Plaintiff
                                                                     633 South Andrews Avenue
                                                                     Suite 201
                                                                     Fort Lauderdale, FL 33301
                                                                     (954) 523-2020 - Telephone
                                                                     (954) 523-2525 - Facsimile
                                                                     Primary Service E-Mail: mleader@leader-law.com
                                                                     Secondary Service E-Mail: service@leader-law.com

                                                                     BY:         /s/Michael D. Leader
                                                                                 MICHAEL D. LEADER, ESQ.
                                                                                 Florida Bar No: 343950
                                                                                 SCOTT R. ZUCKER, ESQ.
                                                                                 Florida Bar No.: 71301




                                                  LEADER, LEADER & ZUCKER, PLLC
              633 South Andrews Avenue, Suite 201; Fort Lauderdale, Florida 33301 ∙ (954) 523-2020 – Telephone ∙ (954) 523-2525 – Facsimile
